[Cite as State v. McIntyre, 2012-Ohio-1026.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                          C.A. No.     25899

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
LEROY MCINTYRE                                         COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
        Appellant                                      CASE No.   CR 1985-02-0171 A

                                 DECISION AND JOURNAL ENTRY

Dated: March 14, 2012



        MOORE, Presiding Judge.

        {¶1}     Appellant, Leroy McIntyre, appeals from the judgment of the Summit County

Court of Common Pleas. This Court affirms.

                                                  I.

        {¶2}     On June 21, 1985, Leroy McIntyre was convicted of robbery and sentenced to

three to fifteen years of incarceration.       The conviction was affirmed on appeal.    State v.

McIntyre, 9th Dist. No. 12241, 1986 WL 1126 (Jan. 22, 1986). On March 7, 2011, McIntyre

filed a “Motion to Correct Clerical Mistakes in Judgment Entry.” In it, he argued that the

sentencing entry does not dispose of the offense of aggravated robbery as contained in the

original indictment. Thus, he argued, he does not have a final order. The trial court denied the

motion on March 28, 2011.

        {¶3}     McIntyre timely appealed. He raises one assignment of error for our review.
                                               2


                                               II.

                                 ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED TO THE PREJUDICE OF [] MCINTYRE AND
       VIOLATED BOTH OF HIS DUE PROCESS RIGHTS GUARANTEED TO
       HIM BY THE 14TH AMENDMENT TO THE UNITED STATES
       CONSTITUTION AND ARTICLE I. SECTION 16 OF THE OHIO
       CONSTITUTION[] WHEN THE TRIAL COURT FAILED TO CORRECT THE
       FINAL JUDGMENT ENTRY PURSUANT TO CRIMINAL RULE 36(A) TO
       REFLECT THE DISPOSITION OF THE REMAINING COUNT IN THE
       ORIGINAL INDICTMENT FOR AGGRAVATED ROBBERY R.C.
       2911.01(A)(1).

       {¶4}   In his sole assignment of error, McIntyre argues that the trial court erred when it

failed to correct the final judgment entry to reflect the disposition of a remaining count in the

original indictment for aggravated robbery. We do not agree.

       {¶5}   Crim.R. 36 provides that “[c]lerical mistakes in judgments, orders, or other parts

of the record, and errors in the record arising from oversight or omission, may be corrected by

the court at any time.” The Ohio Supreme Court has held that State v. Baker, 119 Ohio St. 3d
197, 2008-Ohio-3330, requires only “a full resolution of those counts for which there were

convictions. It does not require a reiteration of those counts and specifications for which there

were no convictions, but were resolved in other ways, such as dismissals, nolled counts, or not

guilty findings.” (Emphasis sic.) State ex rel. Davis v. Cuyahoga Cty. Court of Common Pleas,

127 Ohio St. 3d 29, 2010-Ohio-4728, ¶ 2, quoting State ex rel. Davis v. Cuyahoga Cty. Court of

Common Pleas, 8th Dist. No. 93814, 2010-Ohio-1066, ¶ 8. This Court has further concluded

that “a journal entry that does not contain reference to counts that were dismissed or upon which

the defendant was acquitted, does not render the journal entry invalid for lack of a final

appealable order.” (Emphasis sic.) State v. Smead, 9th Dist. No. 24903, 2010-Ohio-4462, ¶ 10.
                                                 3


       {¶6}    McIntyre filed a “Motion to Correct Clerical Mistakes in Judgment Entry.” He

argued that the judgment entry did not contain the disposition of a charge for aggravated robbery

as contained in the original indictment. Thus, he claimed, it was not a final order. The trial court

denied the motion because it determined that the judgment entry complied with the requirements

of R.C. 2505.02: “it contains the jury verdict, the sentence, signature of the judge, and entry on

the journal by the clerk of court.” The trial court concluded that it need not contain the

disposition of the original indictment with regard to counts of which McIntyre was acquitted.

       {¶7}    On appeal, McIntyre argues that he was not acquitted of the original count of

aggravated robbery in violation of R.C. 2911.01(A)(1). It is his contention that there has been no

disposition of this count.    The State argues that McIntyre was indicted on two counts of

aggravated robbery and that he was convicted of one count, and acquitted of one count.

However, the record before this Court does not reflect two counts of aggravated robbery.

Instead, the indictment included in the record before this Court demonstrates that McIntyre was

charged with one count of aggravated robbery, and one count of robbery. The record further

demonstrates that the aggravated robbery count was dismissed in the June 19, 1985 entry. That

entry states that “the Court SUSTAINED the Defendant’s Motion to Dismiss the charge of

AGGRAVATED ROBBERY, as contained in One (1) Count of the Indictment.” The entry

further provides that the jury returned a verdict finding McIntyre guilty of the crime of robbery.

Thus, the record contains the disposition of all counts in the indictment. Even though on the

basis of the record before us we must disagree with the trial court’s reasoning, we conclude that

it reached the right result in denying the motion to correct. In re Estate of Baker, 9th Dist. No.

07CA009113, 2007-Ohio-6549, ¶ 15 (“An appellate court shall affirm a trial court’s judgment
                                                  4


that is legally correct on other grounds, that is, one that achieves the right result for the wrong

reason, because such an error is not prejudicial.”).

       {¶8}    Accordingly, McIntyre’s assignment of error is overruled.

                                                 III.

       {¶9}    McIntyre’s sole assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                        CARLA MOORE
                                                        FOR THE COURT
                                        5


DICKINSON, J.
BELFANCE, J.
CONCUR.


APPEARANCES:

LEROY L. MCINTYRE, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.